Order entered September 17, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00409-CV

              PEOPLE PRIORITY SOLUTIONS, LLC, Appellant

                                          V.

      MCILVEEN REAL ESTATE & MANAGEMENT, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02057

                                      ORDER

      This appeal is from the trial court’s order of dismissal for want of

prosecution. In relevant part, the order recites as follows:

             Plaintiff(s) having failed to take certain action heretofore
      specified by the court within the time period prescribed, and having
      not disposed of this case, the court finds that the cause should be
      dismissed for want of prosecution . . . The court finds that Plaintiff
      was duly notified of [the] dismissal hearing . . . and did not take the
      necessary action. Accordingly,

             IT IS ORDERED that the case is dismissed for want of
      prosecution with costs taxed against Plaintiff, for which execution
      issue.
      Noting it intervened in the underlying suit and is uncertain as to whether the

trial court intended to dismiss the case as to all claims and parties, appellant has

filed a motion to abate the appeal. Appellee opposes the motion and has filed a

response.

      It is well-settled that, subject to mostly statutory exceptions, an appeal may

be taken only from a final judgment that disposes of all parties and claims. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When the language

of an appealed order does not clearly and unequivocally dispose of all parties and

claims, an appellate court may abate the appeal to permit the trial court to clarify

the intent of its order. See id. at 206. Accordingly, we GRANT the motion and

REMAND the cause to the trial court so it can clarify its intent. If the trial court

intended its dismissal order to be a final and appealable judgment that disposes of

all claims and all parties, it shall modify the order to make that intention clear. If

the trial court did not render a final judgment, it shall certify so in writing and state

what claims remain pending. The trial court shall then cause the modified order or

certification be included in a supplemental clerk’s record to be filed in the Court

no later than October 20, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kristina Williams, Presiding Judge of the 192nd Judicial District Court;

Dallas County District Clerk Felicia Pitre; and, the parties.
      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal shall be reinstated and any appropriate new deadlines

shall be set no later than October 25, 2021.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE